Citation Nr: 0633666	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for right ankle 
disability.  

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to service connection for bilateral hearing 
loss.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and uncle


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to August 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In March 2004, the RO granted the claim of entitlement to 
service connection for right knee strain and assigned a 10 
percent disability rating, effective August 2003.  
The following claims were denied: entitlement to service 
connection for a right hip disability, entitlement to service 
connection for a left knee disability, entitlement to service 
connection for a right ankle disability, entitlement to 
service connection for a left ankle disability, entitlement 
to service connection for bilateral hearing loss, and 
entitlement to service connection for tinnitus.  

While the RO adjudicated the claims of entitlement to service 
connection for residuals of exposure to infectious disease 
entitlement to service connection for a respiratory 
condition, and entitlement to service connection for a dental 
disorder, the veteran only appealed the denial of service 
connection for the claims that are listed on the cover page 
of this decision.  Accordingly, aforementioned 6 service 
connection issues are the only issues currently on appeal 
before the Board.  These claims are discussed in detail 
below.  

In July 2006, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The claim of service connection for a right hip disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence reveals that the veteran complained of left 
knee pain during his period of service; however, the post-
service record does not include evidence of a medical nexus 
opinion which tends to establish a relationship between a 
current diagnosis of a left knee disability and his period of 
service.  

2.  The evidence reveals that the veteran complained of right 
ankle pain during his period of service; however, the post-
service record does not include evidence of a medical nexus 
opinion which tends to establish a relationship between a 
current diagnosis of a right ankle disability and his period 
of service.  

3.  The evidence reveals that the veteran complained of left 
ankle during his period of service; however, the post-service 
record does not include evidence of a medical nexus opinion 
which tends to establish a relationship between a current 
diagnosis of a left ankle disability and his period of 
service.  

4.  The evidence reveals that the veteran was diagnosed as 
having hearing loss in service; however, the post-service 
record does not include evidence of hearing impairment for VA 
purposes as is required under 38 C.F.R. § 3.385.  

5.  The post-service record does not include evidence of a 
medical nexus opinion which tends to establish a relationship 
between a current diagnosis of tinnitus and the veteran's 
period of service.  
tinnitus.  


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).  

2.  A right ankle disability was not incurred in or 
aggravated by the veteran's period of service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  

3.  A left ankle disability was not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).  

4.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).  

5.  Tinnitus was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Statutory Duties to Notify and Assist

After VA receives the veteran's claim for VA compensation 
benefits VA must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice should be provided prior 
to the initial unfavorable RO decision.  Pelegrini, supra.  

In September 2003, prior to the RO's initial unfavorable 
decision, the veteran was provided with correspondence that 
properly notified him of the information required under 
38 U.S.C. § 5103 and 38 C.F.R. § 3.159(b).  He was provided 
with similar information again in June 2004.  In view of the 
foregoing, the Board finds that there is no defect with 
respect to the timing of the September 2003 notice letter.  

In Dingess v. Nicholson 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
upon receipt of an application for a service-connection 
claim, VA must inform the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In March 2006, 
the veteran was provided with notice of the type of evidence 
that is necessary to establish a disability rating and 
effective date in the event that the claims of entitlement to 
service connection are granted.  Accordingly, the Board finds 
that the requirement set forth in Dingess have been met. The 
Board also notes that there is no prejudice to providing this 
notice after the initial adjudication of the claims of 
service connection.  In this regard, as the claims are denied 
below, any question regarding the assignment of a disability 
rating or an effective date is rendered moot. 

The Board concludes that the discussions contained in the 
September 2003 and June 2004 correspondences complied with 
VA's duty to notify.  For example, the veteran was 
specifically informed of the evidence necessary to 
substantiate the claims; he was informed of the 
responsibilities imposed upon him and VA during the claims 
process; he was informed of the evidence that VA received, 
and had not received, in connection with the claims; and he 
was informed of where to send the information and how to 
contact VA if he had questions or needed assistance.  The 
veteran was also informed of the efforts that VA would make 
to assist him in obtaining evidence necessary to substantiate 
the claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was also told, in essence, to submit all evidence he had n 
his possession that were relevant to his claims.

The Board observes that VA also satisfied the duty to assist 
the veteran.  The RO assisted the veteran in scheduling him 
for VA examination and scheduling him for the July 2006 
Travel Board hearing.  Note that the veteran has not 
identified any additional evidence pertinent to the claims 
and there are no additional available records to obtain.  In 
view of the foregoing, VA's duty to assist the veteran has 
also been satisfied.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran is in receipt of service-connected benefits for 
right knee strain, evaluated as 10 percent disabling, 
effective August 2003.  In addition to asserting that he is 
entitled to direct service connection for disabilities of the 
knees and ankles, bilaterally, as well as the right hip, the 
veteran also maintains that he now suffers from orthopedic 
disabilities secondary to the service-connected right knee 
strain.  He also asserts that he now suffers from hearing 
loss and tinnitus which is related to his period of service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Certain chronic diseases, including organic diseases of the 
nervous system (i.e. sensorineural hearing loss), which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R., Part 4) and determine the extent of aggravation 
by deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  See 38 C.F.R. § 3.310(b) 
(2006).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  

Entitlement to Service Connection for a Left Knee Disability

The service medical records reveal that the veteran 
complained of left knee pain during his period of service; 
however, these records do not show that the veteran was 
diagnosed as having a left knee disability during service.  
The January 1998 service enlistment examination shows that 
the clinical evaluation of the veteran's lower extremities 
and the musculoskeletal system was normal.  In several 
records, the veteran is noted as suffering from recurrent 
pain in the knees; the veteran denied having suffered any 
trauma or loss of function.  (See the November 2000 
chronological record of medical care).  The veteran was 
discharged from service August 2003.  The June 2003 report of 
medical history reveals that the veteran complained of knee 
trouble; however, this record and the June 2003 report of 
medical assessment do not include evidence of a left knee 
disability.  

On VA examination, dated in January 2004, the examiner 
documented that the claims file was reviewed.  The examiner 
stated that the veteran's left knee was normal.  This is the 
only medical record which addresses whether the veteran is 
currently diagnosed as having a left knee disability.  

The Board finds that the evidence does not show that the 
veteran is currently diagnosed as having a left knee 
disability which is related to his period of service.  The 
service medical records show complaints of left knee pain; 
however, the veteran was never diagnosed as having  a left 
knee disability during his period of service, and the June 
2003 report of medical history and the June 2003 report of 
medical assessment did not include evidence of a left knee 
disability.  

In order to establish entitlement to service connection, on a 
secondary basis or on a direct basis, the record must at a 
minimum include evidence showing that the veteran is 
diagnosed as having a current disability.  In the instant 
appeal, there is no evidence of a current left knee 
disability.  Thus, given the foregoing, the requirements for 
entitlement to service connection have not been met.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a left knee 
disability which is related to his period of service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In the absence of medical evidence linking a current left 
knee disability to service, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for a Bilateral Ankle 
Disability

The veteran maintains that he now suffers from a right ankle 
disability which is related to an in-service right ankle 
sprain, for which he is not in receipt of service connected 
benefits.  He also maintains that he is entitled to service 
connection for a left ankle disability.  During the July 2006 
Travel Board hearing, the veteran testified that he has 
weakness in the left ankle.  He also testified that he 
sprained the right ankle during boot camp, and that he also 
sprained the left ankle.  

The service medical records reveal that the veteran sprained 
the right ankle during his period of service, and that he 
complained of right ankle pain.  The records show that in 
January 1999, the veteran sprained the right ankle while 
running and soon thereafter he twisted the right ankle while 
wrestling.  The January 1999 X-ray reports shows that the 
right ankle was not fractured and that there were no 
dislocations of the right ankle.  The June 2003 report of 
medical history and the June 2003 report of medical 
assessment do not include evidence of a bilateral ankle 
disability.  

On VA examination, dated in January 2004, the examiner 
documented that the claims file was reviewed.  The veteran 
related that he sprained the right ankle during his period of 
service.  During the examination, the veteran related that 
the right ankle was in better condition than it was in the 
past and that he was not currently suffering from pain in the 
right ankle.  He related that the left ankle was not 
currently giving him any problems.  After examination of the 
veteran, the examiner diagnosed the veteran as having a 
normal right ankle and a normal left ankle.  The examiner 
stated that the X-rays were normal.  

In order to establish entitlement to service connection, on a 
secondary basis or a direct basis, the record must at a 
minimum include evidence showing that the veteran is 
diagnosed as having a current disability.  In the instant 
appeal, there is no evidence of a current right or left ankle 
disability.  Thus, given the foregoing, the requirements for 
entitlement to service connection have not been met.  See 
Brammer v. Derwinski, 3 Vet.App. 223 (1992). 

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a bilateral ankle 
disability which is related to his period of service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In the absence of medical evidence of a current bilateral 
ankle disability, the Board finds that the preponderance of 
the evidence is against the claim of service connection.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Bilateral Hearing Loss

The Board carefully reviewed the veteran's service medical 
records.  The service medical records reveal evidence of mild 
high frequency hearing loss.  The January 2002 chronological 
record of medical care revealed mild high frequency hearing 
loss and shows that and the veteran was counseled on 
hazardous noise environments and the use of proper hearing 
protective devices.  

On VA audiologic examination, dated in January 2004, the 
examiner documented that the claims file was reviewed and 
summarized the service audiograms.  It is noted that the 
veteran experienced in-service noise exposure.  He reported 
that he now suffers from high frequency hearing loss.  

The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
25
LEFT
15
10
15
25
30

The average decibel loss in the right ear was 15 and the 
average in the left ear was 20.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
of 98 percent in the left ear.  The examiner stated that the 
veteran's complaints of hearing loss are not at least as 
likely as not related to his period of service.  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that the evidence does not show that the 
veteran is currently diagnosed as having hearing impairment 
for VA purposes.  See 38 C.F.R. § 3.385 (2006).  The Board 
does not doubt the sincerity of the veteran's belief that 
there is a relationship between bilateral hearing loss his 
period of service.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In the absence of medical evidence of hearing impairment that 
meets the requirements of 38 C.F.R. § 3.385, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection.  38 U.S.C.A. § 1110 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for Tinnitus

The veteran maintains that he experiences ringing (tinnitus) 
in his ears on a daily basis.  During the July 2006 Travel 
Board hearing, the veteran testified that he initially 
experienced tinnitus following two years of entering service.  
He testified that he is not currently receiving treatment for 
tinnitus.  

The Board carefully reviewed the veteran's service medical 
records.  The service medical records do not include medical 
evidence of chronic disability of tinnitus.  The June 2003 
report of medical history and the June 2003 report of medical 
assessment did not include evidence of tinnitus.  

The post-service medical record does not include objective 
evidence of tinnitus.  On VA examination, dated in January 
2004, the examiner stated that tinnitus is subjective and 
cannot be measured objectively.  The examiner was of the 
opinion that tinnitus is not at least as likely as not 
related to his period of service.  There is no other medical 
evidence which addresses whether the veteran currently has 
tinnitus which is related to service.  The preponderance of 
the evidence shows that there is no relationship between the 
veteran's claimed tinnitus and service.

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a current diagnosis 
of tinnitus which is related to his period of service.  
However, as a layman without the appropriate medical training 
and expertise, he is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In the absence of medical evidence linking a current 
diagnosis of tinnitus to service, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for right ankle disability 
is denied.  

Entitlement to service connection for a left ankle disability 
is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

The veteran's service medical records show that the veteran 
complained of right hip pain on a few occasions.  A January 
2004 VA examination report reveals a diagnosis of right hip 
strain.  The January 2004 VA examination report does not 
clearly address whether the veteran's current diagnosis of 
right hip strain is related to service.  The veteran should 
therefore be scheduled for another examination, to include an 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an orthopedic 
VA examination to determine the nature and 
etiology of any current right hip 
disability.  Based on a review of the 
claims file, including the veteran's 
service medical records, the examiner 
should give an opinion as to whether the 
veteran currently has a right hip 
disability.  If a right hip disability is 
diagnosed, the examiner should state 
whether such disability is related to 
service, including the complaints in 
service.  A complete rationale should be 
given for all opinions given.

2.  After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the veteran, he 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


